In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00229-CR



       MARK DEWAYNE MITCHELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 294th District Court
              Van Zandt County, Texas
            Trial Court No. CR17-00160




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
       Our review of the clerk’s record and the sixth volume of the reporter’s record in this case

indicates that they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s

license number, passport number, social security number, tax identification number or similar

government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s

record and volume six of the reporter’s record include social security numbers. Rule 9.10(b)

states, “Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record and volume six of the reporter’s record contain sensitive data, we order the

clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically

filed clerk’s record and volume six of the electronically filed reporter’s record in this case.

       IT IS SO ORDERED.

                                                       BY THE COURT

Date: April 16, 2020




                                                  2